Citation Nr: 0901998	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1973.  His awards and decorations include the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing held at the RO in August 2008. 

At his hearing the veteran presented testimony concerning the 
matter of service connection for right shoulder disability.  
The Board points out that although he was issued a statement 
of the case as to that issue in November 2007 (in response to 
his disagreement with a January 2007 rating action denying 
the claim), on his VA Form 9 received shortly thereafter, the 
veteran specifically limited his appeal to the issue listed 
on the title page of this action.  No further communication 
or evidence was received from the veteran or his 
representative regarding the right shoulder until the veteran 
presented testimony in August 2008.

Given the above, the Board finds that the only issue before 
the Board is that involving the claimed lower back disorder.  
The Board hereby refers the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for right shoulder disability to the RO for 
appropriate action.

In a September 2007 rating decision, service connection for 
post-traumatic stress disorder (PTSD) with depression was 
granted, with an assigned 50 percent evaluation effective May 
21, 2007.  The veteran disagreed with the initial rating in 
January 2008, arguing that he was entitled to a 70 percent 
evaluation.  In September 2008, the RO granted entitlement to 
a 70 percent rating for the disorder, effective May 21, 2007.  
The RO informed the veteran that this constituted a complete 
grant of the benefits sought, given his argument concerning a 
70 percent, but not higher, rating.  The veteran has not 
thereafter suggested that he is seeking a total rating for 
his psychiatric disorder.  The Board accordingly concludes 
that the veteran's disagreement with the September 2007 
rating decision is not before the Board at this time.  
Compare Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his low back disorder originated in 
service after he fell from a pole during combat.

At his August 2008 Board hearing, the veteran testified that 
he was receiving treatment of his back disorder from a 
private physician by the name of Natalia Shiriaeva.  The 
Board notes that Dr. Shiriaeva's medical records for the 
veteran are not on file.  As those records are relevant to 
the appeal, and given VA's duty to assist the veteran in 
obtaining private records relevant to his claim, the 
referenced records should be obtained.

Statements on file from the veteran and of those who know him 
suggest that there may be further outstanding medical 
records.  For example, he and his acquaintances note that he 
was rejected for a position with the Seaboard Coastline 
Railroad shortly after service, based on the presence of a 
back disorder.  Records from that source are not on file.  On 
remand the veteran will have the opportunity to authorize VA 
to obtain any relevant outstanding records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. Natalia Shiriaeva, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran, to include 
from Dr. Natalia Shiriaeva, which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development, to include another VA 
examination if deemed warranted, and 
readjudicate the issue of service 
connection for low back disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an appropriate opportunity 
to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


